EXAMINER'S COMMENT


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Election/Restrictions
Claims 1, 90-97, and 109-113 are allowable.  The requirement for an election of species among the non-MIS leader sequences recited in claim 91, as set forth in the Office action mailed on 4/22/2016, has been reconsidered.  The elected species of a human serum albumin leader sequence has been searched and found free of the art.  Accordingly, the requirement for an election of species has been withdrawn and the other species of non-MIS leader sequences has been searched.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
	The information disclosure statement filed on 11/5/2020 has been fully considered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims of the instant invention are directed to a recombinant Mullerian Inhibiting Substance (MIS) protein comprising a combination of a polypeptide with at least 95% sequence identity to amino acid residues 26-451 of SEQ ID NO: 1 and a non-MIS leader sequence in place of the MIS leader sequence of amino acids 1-25 of SEQ ID NO: 1, wherein at least residue 450 of SEQ ID NO: 1 is changed from Q to R or a conservative substitution of R, wherein the recombinant MIS protein has increased cleavage and in vitro as compared to wild-type MIS protein corresponding to amino acid residues of SEQ ID NO: 1, and wherein the recombinant MIS protein does not comprise a FLAG tag.

The closest relevant art is Papakostas et al (Protein Expr. Purif., 2010, 70(1):32-38, of record), and Olsen et al (US 6,428,978, of record).
Briefly, Papakostas teaches that MIS is enzymatically cleaved into N- and C-terminal domains, primarily at a kex-like cleavage site characterized by a R-4-XXR-1 motif with a serine at the +1 site.  Papakostas teaches MIS with a Q426R substitution, wherein Q426 corresponds to Q450 of the MIS protein of SEQ ID NO: 1.  Papakostas showed that introduction of this substitution resulted in more than 60% of the MIS protein being endogenously cleaved at its primary cleavage site, and MIS Q426R variants exhibited biological activity.  Papakostas teaches that its MIS variant had a FLAG tag immediately after the Q426R cleavage site (see Fig. 1 of Papakostas).  Papakostas is silent with respect to replacing the MIS leader sequence with a non-MIS leader sequence.
Olsen teaches that the use of a heterologous leader sequence for protein expression was known in the art at the time the instant invention was conceived.  Olsen shows that expression of human type I collagen with a non-collagen signal (i.e. leader) sequence resulted in increased production of type I collagen.  Specifically, Olsen expressed type I collagen with the prepro-leader sequence for human serum albumin, wherein this fusion resulted in increased production of type I collagen compared to collagen expressed with the native collagen signal sequence.
In the office action mailed on 8/6/2020, the Examiner found that it would have been obvious to combine the teachings of Papakostas and Olsen to arrive at the claimed invention, as Papkostas teaches the advantages of making the Q450R substitution in MIS (increased cleavage while maintaining biological activity), while Olsen suggested that replacing the MIS leader sequence with a human serum albumin leader sequence would advantageously result in increased expression.  One of ordinary skill would have had a reasonable expectation that the resulting protein would have exhibited increased cleavage and protein expression.
In the response received on 2/4/2021, the Applicants amended independent claim 1 to recite that the recombinant MIS protein does not comprise a FLAG tag.  The Applicants noted that Papakostas teaches MIS proteins with the Q426R substitution (equivalent to Q450R of SEQ ID NO: 2) with a FLAG tag, and that the presence of the FLAG tag contributed to the stability of the protein and was required for increased bioactivity.  The Applicants argued that in view of Papakostas, one of ordinary skill would have been lead to include a FLAG tag in the claimed MIS protein.  In contrast, the results disclosed in the instant specification show that the lack of a FLAG tag in a recombinant MIS protein with a non-MIS leader sequence exhibited increased bioactivity.   The Applicants argued that one of ordinary skill, when reading 
These arguments have been fully considered and are persuasive.  In particular, the Examiner agrees with Applicants’ assertion that Papakostas would have led one to include a FLAG tag when making a Q426R (i.e. Q450R) MIS variant, and the increased bioactivity disclosed in the instant specification for Q450R MIS proteins with a heterologous leader sequence would have been unexpected in view of Papakostas and Olsen.

With respect to the limitations of claim 91 which recites various non-MIS leader sequences “or a functional variant that is at least 95% homologous thereto”, the specification teaches that a functional variant refers to a polypeptide which exhibits biological activity that is substantially similar to a biological activity of the polypeptide from which it is a functional derivative (paragraph 0075).  Although the specification does not explicitly describe any such functional variants of the non-MIS leader sequences recited in claim 91, it is noted that each of these leader sequences is approximately 18-25 amino acids in length, and the claim requires 95% homology.  Thus, the claim encompasses non-MIS leader variants which differ from the wild-type sequence by only 1 amino acid.  As these are all well-known leader sequences, one skilled in the relevant art could have readily conceived of variants with a modification to only 1 amino acid that would retain biological activity compared to the wild-type sequence.  Similarly, claims 92 and 93 recite functional variants that are at least 95% identical to human serum albumin leader sequences.  However, the human serum albumin leader sequence has been extensively studied, and one skilled in the relevant art would have been able to conceive of variants of the recited sequence which differ by only 1 amino acid.  Therefore, no rejection under 35 U.S.C. 112, 1st paragraph, written description, is being made over these limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susanna Benn on 3/17/2021.

The application has been amended as follows: 

	In the claims:
	Please amend claim 91, at lines 10-11 to recite …..”(SEQ ID NO: 24); or a functional variant thereof having at least 95% homology thereof.” (i.e. place a semicolon between “(SEQ ID NO: 24)” and “or a functional variant thereof having at least 95% homology thereof.”)


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646